Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments


Applicant’s arguments with respect to claims 1-21 regarding the rejection under U.S.C 101 have been considered but are not persuasive.  A new 101 rejection is provided necessitated by the amendments to the claims.  As explained below, the step of driving the vehicle is found to be extra solution activity that is well understood, routine, and conventional.  Additionally the inclusion of a battery and electric vehicle are not found to overcome the rejection under U.S.C. 101, as they are only considered to link the claims to a technological field.
Applicant’s arguments with respect to claim 1-21 regarding the rejections under U.S.C. 102 and 103 are found persuasive, but have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Detector” and “Controller” in claims 1, 2, 7, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.
	
Claim 1 recites:
An electric vehicle, comprising: 
a battery;
a detector configured to detect electric vehicle driving status information while the electric vehicle is being driven; and 
a controller configured to: 
estimate a weight of the electric vehicle based on the electric vehicle driving status information; and 
determine whether to update the distance to empty based on the estimated weight.  

Claim 2 recites:
The electric vehicle of claim 1, wherein the controller is configured to determine to update the distance to empty when the estimated weight is increased or decreased more than a reference value from a preset weight.  

Claim 3 recites
The electric vehicle of claim 2, wherein the update of the distance to empty includes: 
calculation of a vehicle-driving related electric-efficiency based on the estimated weight; 
calculation of a vehicle-driving unrelated electric-efficiency; and 
calculation of the distance to empty based on the calculated vehicle-driving related electric-efficiency and the calculated vehicle-driving unrelated electric-efficiency.  

Claim 4 recites
The electric vehicle of claim 3, wherein the vehicle-driving related electric-efficiency includes a rate of a vehicle travel distance per unit electric quantity calculated during traveling of the electric vehicle.  

Claim 5 recites
The electric vehicle of claim 3, wherein the vehicle-driving related electric-efficiency calculated based on the estimated weight is a vehicle-driving related electric-efficiency corresponding to the estimated weight selected from previously stored vehicle-driving related electric-efficiencies.  

Claim 6 recites
The electric vehicle of claim 5, wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the vehicle.  

Claim 7 recites
The electric vehicle of claim 5, wherein the controller is configured to calculate the vehicle- driving related electric-efficiency by reflecting an external temperature to the selected vehicle- driving related electric-efficiency.  

Claim 8 recites
The electric vehicle of claim 3, wherein the vehicle-driving unrelated electric-efficiency includes a rate of a vehicle travel distance per unit electric quantity calculated based on use of a full automated temperature controller and road information, wherein the road information includes a gradient of the road and a speed limit set on the road.  


Claim 10 recites
 The electric vehicle of claim 2, wherein the controller is configured to guide performance of the update when it is determined to perform the distance to empty update. 

Claim 11 recites
A method operating an electric vehicle, the method comprising: 
Driving the electric vehicle;
detecting electric vehicle driving status information while the electric vehicle is being driven; 
estimating a weight of the electric vehicle based on electric vehicle driving status information; and 
determining whether to update the distance to empty based on the estimated weight.  

Claim 12 recites
The method of claim 11, further comprising determining to update the distance to empty when the estimated weight is increased or decreased more than a reference value from a preset weight.  

Claim 13 recites
The method of claim 12, further comprising updating the distance to empty, wherein updating the distance to empty includes: 
calculating a vehicle-driving related electric-efficiency based on the estimated weight; 
calculating a vehicle-driving unrelated electric-efficiency; and  
HYU-0371USoi-BK-21-calculating the distance to empty based on the calculated vehicle-driving related electric- efficiency and the calculated vehicle-driving unrelated electric-efficiency.  

Claim 14 recites
The method of claim 13, wherein the vehicle-driving related electric-efficiency includes a rate of a vehicle travel distance per unit electric quantity calculated during traveling of the electric vehicle.  

	Claim 15 recites
 The method of claim 13, wherein the calculating of the vehicle-driving related electric- efficiency based on the estimated weight includes selecting a vehicle-driving related electric- efficiency corresponding to the estimated weight from previously stored vehicle-driving related electric-efficiencies.  

Claim 16 recites
The method of claim 15, wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the electric vehicle.  

Claim 17 recites
 The method of claim 15, further comprising calculating the vehicle-driving related electric-efficiency by reflecting an external temperature to the selected vehicle-driving related electric-efficiency.  

Claim 18 recites
 The method of claim 13, wherein the vehicle-driving unrelated electric-efficiency includes a rate of a vehicle travel distance per unit electric quantity calculated using a full automated temperature controller and road information.  

Claim 19 recites
 The method of claim 18, wherein the road information includes a gradient of a road and a speed limit set on the road.  

Claim 20 recites
 The method of claim 12, further comprising guiding performance of the update when it is determined to perform the distance to empty update.

Claim 21 recites
 The electric vehicle of claim 1, wherein the electric vehicle driving status information comprises at least one of an acceleration, a motor torque, a tire dynamic radius, a vehicle speed, and/or a driving load of the electric vehicle.


Step 1: Statutory Category – Yes
The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” and certain method of organizing human activity because under its broadest reasonable interpretation, the claim covers performance using mental processes and sales activities or business relations.   

The claims recite estimating a weight of the vehicle based on electric vehicle driving status information.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, nothing in the claim precludes the element being done in the mind.  A person could mentally estimate the weight of a vehicle based off of provided sensor information.  For example, after picking up a load, a driver may note that twice the torque is required to maintain a particular preferred speed than before the load.  They then might estimate that the weight of their vehicle has doubled, and that the DTE might be half as much as before.  They might infer: “My vehicle weighed X lbs. It probably ways 2X lbs now.  My DTE is likely half as much as before.”  This would be an estimation of weight. Thus this step is directed to a mental process.

The claims recite determining whether to update a distance to empty based upon an estimated weight.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, nothing in the claim precludes the element being done in the mind.  A person could mentally decide that a weight change is negligible and therefore an update not necessary.  A person could also determine that weight change is significant, and an update necessary to ensure accurate DTE values.  Thus this step is directed to a mental process.

For Claims 2 and 12, the limitation of determining to update when an estimated weight is increased or decreased more than a reference value from a preset value is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could mentally determine that the weight has changed by an estimated 1000 pounds and that the threshold is 500 pounds.  Thus this recites a mental step.

For Claims 3 and 13, the limitation of calculating a vehicle driving related electric efficiency based on weight is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could have a mental idea of how weight effects their efficiency, and roughly estimate a new efficiency based upon estimated weight.  Thus this recites a mental step.

For Claims 3 and 13, the limitation of calculating a vehicle driving unrelated electric efficiency based on weight is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could have a mental idea of how speed effects efficiency, and roughly estimate a new efficiency based upon a speed limit they must follow.  Thus this recites a mental step.

For Claims 3 and 13, the limitation of calculating a new DTE based on the previous values is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could create rough estimates of electric efficiency changes due to increased load and grade, consider the energy they have, and calculate a rough DTE.  Thus this recites a mental step.

For Claims 4 and 14, the limitation of the driving related electric efficiency including a distance per unit electric quantity is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could create rough estimates of electric efficiency in terms of miles per kwh.  This is a common metric to consider efficiency in electric vehicles.  Thus this recites a mental step.

For Claims 5 and 15, the limitation selecting a vehicle driving related electric efficiency from a weight of previously stored vehicle driving related efficiencies is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could remember a few values of electric efficiencies for different weights, and recall that information and select the closest value during calculations.  Thus this recites a mental step.

For Claims 6 and 16, the limitation of the previously stored information about efficiencies and weight being based on actually measured weights of vehicles is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could internalize data from a physical experiment and use that data to create the reference values in their mind.  Thus this recites a mental step.

For Claims 7 and 17, the limitation of the calculating the vehicle driving related electric efficiency by reflecting an external temperature is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could estimate how external temperatures might impact battery performance and use that in their mental DTE calculation.  Thus this recites a mental step.

For Claims 8 and 18, the limitation of the driving unrelated electric efficiency includes distance per unit electric quantity and using full automated temperature control and road information is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could estimate efficiency in terms of miles per kwh, as that is a common unit to interpret efficiency, and a person could estimate how a road slope or speed limit might impact efficiency, as well as the use of full automatic temperature control.  A person might have a starting efficiency in miles/kwh, lower the efficiency if their road is uphill, lower it again if the speed limit of the road they are on is very low (20 mph) since best efficiencies are typically found between 40-60 mph, and lower it again if it is cold out and they will be using a lot of heating.  A person of ordinary skill in the art prior to the effective filing date may have a very good idea how much energy the temperature control would use, and how slope may impact efficiency.  Thus this recites a mental step.

For Claims 10 and 20, the limitation of guiding performance of the update is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “controller”, nothing in the claim precludes the element being done in the mind.  A person could do the update themselves roughly, or stop and consider their calculations on occasion while doing the update.  They could also plan out their mental calculations beforehand.  Thus this recites a mental step.

Step 2A Prong Two evaluations
Claims 1-20 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite a detector configured to detect electrical vehicle driving status information and a controller. The above listed actions are recited at a high level of generality.  The detection step is considered mere data gathering. The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 1 and 11 recites the step of “a detector configured to detect electrical vehicle driving status information while the electrical vehicle is being driven.”  While this limitation perhaps increases the potential complexity of the calculations as they must be done while driven, the examiner does not find that sufficient to make the calculations too complex be done in the mind while driving.  A driver could do very rough calculations to determine a new weight, if a DTE update should be done, and follow through with the steps of the other claims.  However, the limitation is broader than that, as it merely states the vehicle is being driven, and not by who or what.  The vehicle could be driven autonomously, or by another human and the one doing the calculation is a passenger.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 1 recites “An electric vehicle” and “a battery.”  These limitations merely link the judicial exceptions to a field of use (to be used with electric cars.)  The use of batteries are conventional for both electrical cars and processing circuitry that might perform calculations.  An electric car would be a conventional vehicle to use DTE calculations with.  The inclusion of the object carrying the computers performing the tasks or batteries that may support do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 11 recites the step of “driving the electric vehicle.”  This activity is found to be insignificant extra-solution activity, particularly insignificant application.  It should be noted that the driving of the electric vehicle is not dependent upon the calculations performed for the DTE updates.  Additionally, it does not note who or what is driving the electric vehicle.  It could be somebody other than the one doing the calculations, or an autonomous vehicle.  The limitation of “driving the vehicle” is considered extra-solution activity because it is incidental to the primary process or product and is merely a nominal and tangential addition to the claim.

As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-21  are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
For the “driving the electric vehicle” in claim 11, it would be very reasonable to have the vehicle being driven if driving status information is used to calculate the new weight and potential DTE.  The activity of “driving a vehicle” is well understood, conventional, and insignificant to the main purpose of the claims, which is a method to determine a new DTE. As such, this limitation are not found to add an inventive step fo the claim.
For the “battery” or “electric vehicle” of Claim 1, it would be reasonable for the computers that perform the calculations to be in an electric vehicle that has a battery.  It is well understood and conventional that vehicles have batteries, that computers have batteries, and that vehicles have DTE calculators.  As such, these limitations are not found to add an inventive step fo the claim.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components, and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub 2016/0097652 A1), hereafter known as Liu in light of Poechmueller et al (US Pub 2014/0005879), hereafter known as Poechmueller.

For Claim 1, Liu teaches  An electric vehicle comprising: ([0003-0004])
A battery; ([0003], [0014])
a detector configured to detect electric vehicle state information while the electric vehicle is being driven; and ([0025], [0038])
a controller configured to: 
estimate a weight of the electric vehicle based on the state information of the vehicle; and ([0025], [0038])
determine whether to update the distance to empty based on the estimated weight.  ([0038])
Liu does not teach that the vehicle state information is electric vehicle driving status information.
Poechmueller, however, does teach determining the range of an electric vehicle using electric vehicle status information  to determine a weight of the vehicle. ([0006], [0010])
Therefore, it would be obvious to combine Liu’s vehicle weighing method for a DTE calculation with Poechmueller’s method of determining a weight of the vehicle for DTE calculations that uses acceleration and torque to determine weight, because it would be a known and effective way to estimate vehicle weight, as force, acceleration, and weight have a known relationship in physics.


For Claim 11, Liu teaches  A method of operating an electric vehicle, the method comprising: ([0003-0004])
Driving the electric vehicle; ([0040] it is stated that the updates can occur during driving, which means that something or somebody is driving the electric vehicle.)
detecting state information of the electric vehicle while the electric vehicle is being driven ; ([0025], [0038])
estimating a weight of the electric vehicle based on the state information of the electric vehicle; and ([0025], [0038])
determining whether to update the distance to empty based on the estimated weight.  ([0038])
Liu does not teach that the vehicle state information is electric vehicle driving status information.
Poechmueller, however, does teach determining the range of an electric vehicle using electric vehicle status information  to determine a weight of the vehicle. ([0006], [0010])
Therefore, it would be obvious to combine Liu’s vehicle weighing method for a DTE calculation with Poechmueller’s method of determining a weight of the vehicle for DTE calculations that uses acceleration and torque to determine weight, because it would be a known and effective way to estimate vehicle weight, as force, acceleration, and weight have a known relationship in physics.

For Claim 20, modified Liu teaches  The electric vehicle of claim 1, 
Liu does not teach wherein the electric vehicle driving status information comprises at least one of an acceleration, a motor torque, a tire dynamic radius, a vehicle speed, and/or a driving load of the electric vehicle.
Poechmueller, however, does teach wherein the electric vehicle driving status information comprises at least one of an acceleration, a motor torque, a tire dynamic radius, a vehicle speed, and/or a driving load of the electric vehicle. ([0006], [0010])
Therefore, it would be obvious to combine Liu’s vehicle weighing method for a DTE calculation with Poechmueller’s method of determining a weight of the vehicle for DTE calculations that uses acceleration and torque to determine weight, because it would be a known and effective way to estimate vehicle weight, as force, acceleration, and weight have a known relationship in physics.




Claims 2-4, 8-10, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in light of Poechmueller in light of Ishikawa et al (US Pub 2013/0079962 A1), hereafter known as Ishikawa.

For Claim 2, Liu teaches  The electric vehicle of claim 1, wherein the controller is configured to determine to update the distance to empty when the estimated weight is increased or decreased.  ([0038])
Liu does not teach that there is a reference value from a preset weight.
However, Ishikawa does teach that there is a reference value from a preset weight. ([0040], [0048], it is taught that from historic data, a standard or standardized weight can be used for quick calculations.  This value can be changed when differences are measured in the vehicles which result in different efficiency calculations.)
Therefore, it would be obvious for there to be a standard or preset weight and to combine this with Liu’s use of updating the distance to empty when there is a weight change detected because using a standard weight could be correct in a large number of calculations.  If there is no reason to think a weight change has occurred, then this value could be used and it would make the process quicker.  If there was reason to use a different weight, then it would make sense to modify the calculations as Liu does.

For Claim 3, modified Liu teaches   The electric vehicle of claim 2, wherein the update of the distance to empty includes: 
calculation of a vehicle-driving related electric-efficiency based on the estimated weight; ([0038], equation 1.)
calculation of a vehicle-driving unrelated electric-efficiency; and ([0024] shows that gradient, one of the vehicle driving unrelated electric efficiency values is calculated by Liu)
calculation of the distance to empty based on the calculated vehicle-driving related electric-efficiency and the calculated vehicle-driving unrelated electric-efficiency.  ([0022-0023], Equation 1)

For Claim 4, modified Liu teaches   The electric vehicle of claim 3, wherein the vehicle-driving related electric-efficiency includes a rate of a vehicle travel time per unit electric quantity calculated during traveling of the electric vehicle.  (Figure 5 (cont’d), Step 516, [0051], equation 1.)
Liu does not teach that the efficiency is in terms of distance per unit electric quantity.
However, it would be obvious in light of Liu to one of ordinary skill in the art prior to the effective filing date for the efficiency to be represented as vehicle travel distance per unit electric quantity.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Liu, while not using that particular value directly, does have it represented on the route profile.  The profile is a representation of energy consumed vs time as the user drives along the potential route.  Of important note, is that the calculation includes velocity in determining the energy usage.  Because of this, it would be a small task to convert the energy usage vs time to energy usage vs distance by applying the velocity again to the equation at each step.  Both of these values represent energy lost as the vehicle travels, and there is a clear link between distance and time when traveling along a route.  This connection is certain when velocity is known (or predicted) as Liu does.  Liu simply chose to represent this data in another way.

For Claim 8, modified Liu teaches   The electric vehicle of claim 3, wherein the vehicle-driving unrelated electric-efficiency includes a rate of a vehicle travel time per unit electric quantity calculated based on use of a heater and road information, wherein the road information includes a gradient of the road and a speed limit set on the road.  ([0024] shows that gradient, a form of road information is calculated by Liu, [0032] shows that there is load associated from vehicle accessories as well.  [0015] lists an electric heaters.  [0033] shows that speed limit information can be used to help calculate efficiency)
Liu does not teach that the efficiency is in terms of distance per unit electric quantity or that the efficiency is specifically calculated based upon a full automatic temperature controller.
However, it would be obvious in light of Liu to one of ordinary skill in the art prior to the effective filing date for the efficiency to be represented as vehicle travel distance per unit electric quantity.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Liu, while not using that particular value directly, does have it represented on the route profile.  The profile is a representation of energy consumed vs time as the user drives along the potential route.  Of important note, is that the calculation includes velocity in determining the energy usage.  Because of this, it would be a small task to convert the energy usage vs time to energy usage vs distance by applying the velocity again to the equation at each step.  Both of these values represent energy lost as the vehicle travels, and there is a clear link between distance and time when traveling along a route.  This connection is certain when velocity is known (or predicted) as Liu does.  Liu simply chose to represent this data in another way.
However, it would be obvious in light of Liu that the accessories include a full automatic temperature controller. It would be obvious because most cars and trucks manufactured at this time do include full automatic temperature controllers.  They are known to use a non zero amount of energy when in use.  When Liu says that energy for vehicle accessories while driving is accounted for, heat and air conditioning would be an obvious and likely choice for what they are referring to.  Liu mentions the use of heaters, which establishes temperature control as a possible use for this accessory energy.

For Claim 10, modified Liu teaches   The electric vehicle of claim 2, wherein the controller is configured to guide performance of the update when it is determined to perform the distance to empty update.  ([0047], Figure 5 and 5 cont’d.  The controller performs all of the steps, so it could be said to be “guiding” the update.)


For Claim 12, Liu teaches   The method of claim 11, further comprising determining to update the distance to empty when the estimated weight is increased or decreased.  ([0038])
Lie does not teach that there is a reference value from a preset weight.
However, Ishikawa does teach that there is a reference value from a preset weight. ([0040], [0048], it is taught that from historic data, a standard or standardized weight can be used for quick calculations.  This value can be changed when differences are measured in the vehicles which result in different efficiency calculations.)
Therefore, it would be obvious for there to be a standard or preset weight and to combine this with Liu’s use of updating the distance to empty when there is a weight change detected because using a standard weight could be correct in a large number of calculations.  If there is no reason to think a weight change has occurred, then this value could be used and it would make the process quicker.  If there was reason to use a different weight, then it would make sense to modify the calculations as Liu does.



For Claim 13, modified Liu teaches   The method of claim 12, further comprising updating the distance to empty, wherein updating the distance to empty includes: 
calculating a vehicle-driving related electric-efficiency based on the estimated weight; ([0038], equation 1.)
calculating a vehicle-driving unrelated electric-efficiency; and  [0024] shows that gradient, one of the vehicle driving unrelated electric efficiency values is calculated by Liu)
HYU-0371USoi-BK-21-calculating the distance to empty based on the calculated vehicle-driving related electric- efficiency and the calculated vehicle-driving unrelated electric-efficiency.  ([0022-0023], Equation 1)

For Claim 14, modified Liu teaches   The method of claim 13, wherein the vehicle-driving related electric-efficiency includes a rate of a vehicle travel time per unit electric quantity calculated during traveling of the electric vehicle.  (Figure 5 (cont’d), Step 516, [0051], equation 1.)
Liu does not teach that the efficiency is in terms of distance per unit electric quantity.
However, it would be obvious in light of Liu to one of ordinary skill in the art prior to the effective filing date for the efficiency to be represented as vehicle travel distance per unit electric quantity.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Liu, while not using that particular value directly, does have it represented on the route profile.  The profile is a representation of energy consumed vs time as the user drives along the potential route.  Of important note, is that the calculation includes velocity in determining the energy usage.  Because of this, it would be a small task to convert the energy usage vs time to energy usage vs distance by applying the velocity again to the equation at each step.  Both of these values represent energy lost as the vehicle travels, and there is a clear link between distance and time when traveling along a route.  This connection is certain when velocity is known (or predicted) as Liu does.  Liu simply chose to represent this data in another way.

For Claim 18, modified Liu teaches   The method of claim 13, wherein the vehicle-driving unrelated electric-efficiency includes a rate of a vehicle travel time per unit electric quantity calculated using a heater and road information.  ([0024] shows that gradient, a form of road information is calculated by Liu, [0032] shows that there is load associated from vehicle accessories as well.  [0015] lists an electric heaters)
Liu does not teach that the efficiency is in terms of distance per unit electric quantity or that the efficiency is specifically calculated based upon a full automatic temperature controller.
However, it would be obvious in light of Liu to one of ordinary skill in the art prior to the effective filing date for the efficiency to be represented as vehicle travel distance per unit electric quantity.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Liu, while not using that particular value directly, does have it represented on the route profile.  The profile is a representation of energy consumed vs time as the user drives along the potential route.  Of important note, is that the calculation includes velocity in determining the energy usage.  Because of this, it would be a small task to convert the energy usage vs time to energy usage vs distance by applying the velocity again to the equation at each step.  Both of these values represent energy lost as the vehicle travels, and there is a clear link between distance and time when traveling along a route.  This connection is certain when velocity is known (or predicted) as Liu does.  Liu simply chose to represent this data in another way.
However, it would be obvious in light of Liu that the accessories include a full automatic temperature controller. It would be obvious because most cars and trucks manufactured at this time do include full automatic temperature controllers.  They are known to use a non zero amount of energy when in use.  When Liu says that energy for vehicle accessories while driving is accounted for, heat and air conditioning would be an obvious and likely choice for what they are referring to.  Liu mentions the use of heaters, which establishes temperature control as a possible use for this accessory energy.

For Claim 19, modified Liu teaches   The method of claim 18, wherein the road information includes a gradient of a road and a speed limit set on the road.  ([0024] shows that gradient, a form of road information is calculated by Liu, [0033] shows that speed limit information can be used to help calculate efficiency)

For Claim 20, modified Liu teaches   The method of claim 12, further comprising guiding performance of the update when it is determined to perform the distance to empty update. ([0047], Figure 5 and 5 cont’d.  The controller performs all of the steps, so it could be said to be “guiding” the update.)

Claims 5-7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in light of Poechmueller in light of Ishikawa in light of Goodyear (please refer to attached NPL document).

For Claim 5, modified Liu teaches   The electric vehicle of claim 3, 
Liu does not teach wherein the vehicle-driving related electric-efficiency calculated based on the estimated weight is a vehicle-driving related electric-efficiency corresponding to the estimated weight selected from previously stored vehicle-driving related electric-efficiencies.  
Goodyear, however, does teach wherein the vehicle-driving related fuel-efficiency calculated based on the estimated weight is a vehicle-driving related fuel-efficiency corresponding to the estimated weight selected from previously stored vehicle-driving related fuel-efficiencies.   (Please refer to load table on page 2.  Different fuel efficiencies are provided for different weights and loads on the vehicles.  The weights were determined from Goodyear testing data)
Therefore, it would be obvious in light of Goodyear to one of ordinary skill in the art prior to the effective filing date wherein the vehicle-driving related electric-efficiency calculated based on the estimated weight is a vehicle-driving related electric-efficiency corresponding to the estimated weight selected from previously stored vehicle-driving related electric-efficiencies.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because establishing electric efficiencies associated with changes in weight could be done experimentally, and these values should generally remain consistent.  These values could easily be stored and saved for future DTE calculations.  The electric efficiency of the claim language and the miles per gallon are just different forms of explaining how far a vehicle can go on a certain amount of energy, as the energy in a gallon of gasoline can be predicted.  It would be obvious to apply this teaching of creating and storing this data to Liu’s device because it could save computational time to consult a table instead of running calculations instead.

For Claim 6, modified Liu teaches   The electric vehicle of claim 5, 
Liu does not teach wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the vehicle.  
Goodyear, however, does teach wherein the previously stored vehicle-driving related fuel efficiencies include a rate of fuel consumed per a vehicle travel calculated based on an actually measured weight of the vehicle.  (Page 2, Load Graph.  The source is goodyear testing data, which is in contrast to the other tables which show “goodyear computer fuel economy model.”  This suggests that this data was found experimentally.”)
Therefore, it would be obvious in light of Liu and Goodyear that wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Goodyear is showing essentially the same data but in another format.  Miles per Gallon shows the same information as Gallons per mile.  Additionally, “Gallon” just represents the energy used for a particular fuel type.  Because the relationship is known between gallons of petrol and electric energy, this data could trivially be converted to another fuel type, such as electric.  Finally, Goodyear appears to be finding this data experimentally with actual vehicles.  It would be obvious to combine this teaching with Liu because it could save calculation time, and instead of calculating fuel efficiencies it could be pulled quickly from a table if the weight can be estimated accurately and other factors are correct.

For Claim 7, modified Liu teaches   The electric vehicle of claim 5, wherein the controller is configured to calculate the vehicle- driving related electric-efficiency by reflecting an external temperature to the selected vehicle- driving related electric-efficiency.  ([0027], [0031], [0052] all show how external temperature can impact the efficiency calculations)

For Claim 15, modified Liu teaches   The method of claim 13, 
Liu does not teach wherein the calculating of the vehicle-driving related electric- efficiency based on the estimated weight includes selecting a vehicle-driving related electric- efficiency corresponding to the estimated weight from previously stored vehicle-driving related electric-efficiencies.  
Goodyear, however, does teach wherein the calculating of the vehicle-driving related fuel-efficiency based on the estimated weight includes selecting a vehicle-driving related fuel-efficiency corresponding to the estimated weight selected from previously stored vehicle-driving related fuel-efficiencies.   (Please refer to load table on page 2.  Different fuel efficiencies are provided for different weights and loads on the vehicles.  The weights were determined from Goodyear testing data)
Therefore, it would be obvious in light of Goodyear to one of ordinary skill in the art prior to the effective filing date wherein the calculating of the vehicle-driving related electric- efficiency based on the estimated weight includes selecting a vehicle-driving related electric- efficiency corresponding to the estimated weight from previously stored vehicle-driving related electric-efficiencies.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because establishing electric efficiencies associated with changes in weight could be done experimentally, and these values should generally remain consistent.  These values could easily be stored and saved for future DTE calculations.  The electric efficiency of the claim language and the miles per gallon are just different forms of explaining how far a vehicle can go on a certain amount of energy, as the energy in a gallon of gasoline can be predicted.  It would be obvious to apply this teaching of creating and storing this data to Liu’s device because it could save computational time to consult a table instead of running calculations instead.

For Claim 16, modified Liu teaches  The method of claim 15, 
Modified Liu does not teach wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the electric vehicle.  
Goodyear, however, does teach wherein the previously stored vehicle-driving related fuel- efficiencies include a rate of fuel consumed per a vehicle travel distance calculated based on an actually measured weight of the vehicle.  (Page 2, Load Graph.  The source is goodyear testing data, which is in contrast to the other tables which show “goodyear computer fuel economy model.”  This suggests that this data was found experimentally.”)
Therefore, it would be obvious in light of Liu and Goodyear that wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the vehicle.    
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Goodyear is showing essentially the same data but in another format.  Miles per Gallon shows the same information as Gallons per mile.  Additionally, “Gallon” just represents the energy used for a particular fuel type.  Because the relationship is known between gallons of petrol and electric energy, this data could trivially be converted to another fuel type, such as electric.  Finally, Goodyear appears to be finding this data experimentally with actual vehicles.  It would be obvious to combine this teaching with Liu because it could save calculation time, and instead of calculating fuel efficiencies it could be pulled quickly from a table if the weight can be estimated accurately and other factors are correct.

For Claim 17, modified Liu teaches   The method of claim 15, further comprising calculating the vehicle-driving related electric-efficiency by reflecting an external temperature to the selected vehicle-driving related electric-efficiency.  ([0027], [0031], [0052] all show how external temperature can impact the efficiency calculations)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katanoda et al (US Pub 2018/0029500 A1) relates to travelable distance calculations.
Kim et al (US Pub 2013/0311016 A1) refers to distance to empty calculations for electric vehicles.
Skaff et al (US Pub 2016/0129918 A1) relates to range for electric vehicles and calculations for them.
Meyer et al (US Pub 2016/0061610 A1) relates to distance to empty calculations for vehicles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664